Per Curiam:

The motion to reinstate the appeal is granted. The appeal is dismissed (1) for the want of a substantial federal question, Carley & Hamilton v. Snook, 281 U. S. 66, 73-74; (2) insofar as a question is sought to be raised under the Fourteenth Amendment, for the want of a properly presented federal question. McCorquodale v. Texas, 211 U. S. 432, 437; Forbes v. State Council of Virginia, 216 U. S. 396, 399; Rooker v. Fidelity Trust Co., 261 U. S. 114, 117; Gelkom Realty Corp. v. Young Women’s Hebrew Assn., 296 U. S. 537.